On Rehearing.
HARWOOD, Judge.
In his brief in support of the application for rehearing counsel for appellee state that “there is no evidence in the record that:
“ * * * X-rays of insured’s upper intestinal tract revealed a small niche deformity along the lesser curvature side at the base of the duodenal cap, etc.”
and that we erred in so stating in our opinion.
Counsel contend that Dr. Little’s testimony related solely to X-rays of the gall bladder, and to his fluoroscopic examination.
We are yet of the opinion that the facts are clear that Dr. Little’s testimony, and the records of Ochsner Clinic show clearly that we did not err in our original statement as to this X-ray evidence.
*45The records of Ochsner Clinic were introduced into evidence through Mrs. Shelby Harvey McCaffrey. Mrs. McCaffrey testified that the Ochsner Clinic makes records and memoranda in regular course of business of patients examined at the clinic. These memoranda are dictated by the doctor as soon as possible, and are typed up in the secretarial pool. Mrs. McCaffrey testified that as medical record librarian of the Ochsner Clinic she has physical custody of such records, and they have been safely kept during her employment. These records disclose that Charles James Fox was a patient in such clinic around 13 October 1944.
We think that under the above testimony the records of Ochsner Clinic were properly received in evidence. Section 415, Title 7, Code of Alabama 1940.
These records disclose that Mr. Fox was given a number (27651) upon his admission to the clinic. This number appears upon .all reports.
Dr. Little testified that this number is ■imprinted on the X-ray films at the time such film is used in making an X-ray examination. Dr. Little further testified that he “reported X-ray films of chest and gall bladder on 10/14/44 and I examined Mr. Fox fluo-roscopically and with films on 10/ 16/44;” that the films were actually made by technicians, but he definitely knows of bis own knowledge that the films were of ■the insured because of the clinic number imprinted on them at the time of the examination.
In the records of the clinic introduced in evidence is an X-ray Consultation Report dated 10-16-44, bearing the name of Mr. Charles Fox, case number 27651. This report was made by Dr. Little, and the ■.statement set out in our opinion as to the •contents of this report, was but a substantial verbatim copy of the report.
Dr. Edgar W. Warren, by deposition, identified the letter of 27 October 1944, ad•dressed to Dr. Newman, as being his work. This letter is set out in full in Judge Carr’s ■opinion. This letter is part of the records •of the clinic pertaining to the insured. Again our statement of which counsel complains was but a verbatim copy of Dr. Warren’s report to Dr. Newman, through whom the insured was referred to the clinic.
While the films themselves were no longer in the records of Ochsner Clinic, having been forwarded to Dr. Newman who turned them over to the insured, we are clear to the conclusion that statement appearing in our opinion, and which counsel contends is unsupported by evidence is fully supported by undisputed documentary evidence, and our statement is but a copy of these records.
Other matters are argued in the brief in support of appellee’s application for rehearing. We believe these points to have been covered in our original opinion, and therefore refrain from again discussing them.
Application overruled,
CARR, P. J., dissents.